 A & W FOODS ,-A & W Foods,Inc.andLocal 880, United Food andCommercial,WorkersInternationalUnion,AFL-CIO. Case 8-CA-1786016 September 1985DECISION AND ORDERBY MEMBERS DENNIS, JOHANSEN, ANDBABSONOn 18 June 1985 Administrative Law JudgeFrank H. Itkin issued the attached decision. TheRespondent' filed exceptions and a supporting brief,and the General 'Counsel fled an answering brief.The National Labor Relations Board has delegat-ed its authority, in, this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, A & WFoods, Inc., Cleveland, 'Ohio,' its officers, agents,successors, and assigns, shall take the action setforth in the Order. ,iThe Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrulean administrativelaw judge's credibility resolutions unless the'clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have-carefully examined the record and find nobasisfor reversingthe findingsStevenWilson, Esq.,for the General Counsel.LisaMann, Esq.,for the Respondent Company.Lawrence Oberdank, Esq.,for the Charging Party Union.DECISIONFRANK H. ITKIN, Administrative Law Judge. Anunfair labor practice charge was filed in this case on Oc-tober 25, and an amended charge was filed on December7, 1984. A complaint issued on December 7, 1984, andwas amended later at- the hearing. The complaint alleges,inter alia, that Respondent Company Violated Section8(a)(5) and (1) of the Act by failing and refusing to pay awage increase provided for in the collective-bargainingagreement of the parties. Respondent Company deniesviolating theAct as alleged. A . hearing was held inCleveland,Ohio, on March 14, 1985. On the entirerecord, including my observation of the demeanor of thewitnesses, and after due consideration 'of the briefs ofcounsel, I make the following129FINDINGS OF FACTRespondent, Company is engaged in the wholesale distribution of meat and poultryproducts in Cleveland,Ohio, and is admittedly an employer engaged in com-merce as alleged. Charging Party Union is.admittedly alabor organization as alleged.' The Union, at all timespertinent here, has been and is the exclusive, bargainingagent-of the Company's employees in the following ap-propriate unit:All employees in the.plants of the Employer locatedin the jurisdiction of the Union; excluding all cleri-cal employees, guards and supervisors'as defined inthe Act.The Union and the Employer, have .executed successivecollective-bargaining agreements pertaining to the unitemployees, . themost recent agreement (G.C. Exr. 2)being effective from August 15_1982, to August 15,1985.Ray De Santis, an ' officer of the Union, testified thatthe 1982-1985 contract between'the parties provides for,inter, alia, a 55-cent across-the-board wage increase onAugust 15, 1984. (See G.C. Exh. 2, pp. 9-10.) However,by letter dated July 25, 1984 (G.C. Exh. 3), CompanyVice President Robert Snow notified the Union:- ,Because of compelling financial reasons,weregret to inform you that our Company cannot im-plement the 55-cent-per-hour increase scheduled inour contractwith your Union to be effectiveAugust 15, 1984..During earlier meetings we had made private fi-nancial information, available to your Union, andyou should be informed and understanding of ourproblem.We are prepared to meet with, the Union to dis-cuss this critical situation at any time.^ fSubsequently, during August 1984, as De Santis testi-fied, the parties met "to discuss the Company's, requestfor future concessions." The .Company's representativesclaimed that "competition was cutting into their oper-ations," and "they were in financial desire and neededhelp in the contract." The, Company wanted "to standpat on the present wages"; "some help in overtimepay";and "possibly some relief in reducing the holiday benefitsand vacations."The Union 'responded: "it was toosevere"; "we negotiated in good faith and it [the agree-ment] was accepted by the membership"; the "membersare looking for some kind of increase"; and "we don'tsee any chance of that passing." Then, Company VicePresident Snowindicated that, well I [Snow] could live with the va-cation and the time and a half . . . and the holidays,but I cannot implement the wage increase... .The Union agreed "to take it [the Company's proposal]to the membership." However, as De Santis explained, atno time during the,course of this meeting did the Union"tellCompany representatives that [it] considered the276 NLRB No. 20 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontract to be reopened for negotiations simply becauseof this meetingLater on August 19 1984 at a special meeting ofthe union membership attended by 81 members theUnion rejected the Company s proposal by a vote of77 to 4 De Santis so advised the Company See GeneralCounsels Exhibit 4 the Unions letter to the Employerpertaining to the special meeting and rejectionandconcludingIf the Company fails to implement the increase byAugust 29 the Union will file a class action gnevance for all members claiming wages due as well asan unfair labor practice charge with the NLRB forunilaterally changing the conditions of employmentunder the present collective bargaining agreementOn August 22 the Employer notified the Union interalia thatA & W Foods is financially unable to implement the 55 cent per hour increase contractually scheduled for August 15 1984 and consequently the Companycannot and will not implement that increase(SeeG C Exh 5)And as De Santis further testified thisscheduledwage increase was in fact never put intoeffect (See stipulation Tr 29 )1Company Vice President Snow generally related theproblemsRespondent faced with its competitors andtheir negative impact on the Employers operation Hecited pending anti trust litigation and generally assertedin legal fees alone it s over 80 or 90 thousand dollarsthis does not [count]the losses we took inthe sale of merchandisewe figure we lost between 350 to 450 thousand dollars starting out inthe summer of May June July, August September1983The Company according to Snow previously notifiedthe Union of the need for financial reliefThe Company took other business action to improve [its] operationsHowever the Company s economic conditionassertedly has not improved since 1984On cross exanimation Snow was askedCan you tell me what thesize of your losses were then from April 1983 to April1984?He generally responded I believe the Companyshowed a lossI don t have any figures but it wasthe first time since we went into business that we evershowed a loss 2On cross examinationDe Santis recalled that the Union previouslyhad conducted an intensive auditof the Company s records andbooksand it was indicated that the Company was profitable had somemanagement problems had a change in merchandise mix where theywere making money in some products and losing money on other productsthey went into additional lines of foods[and] some were veryprofitableTheir losses were not as great as they indicated2 See also the testimony of Michael Galassi the Employers operationsmanager Galassi was in the unit poor to September 1984 and he assertedthatas a Union member [he was not]told by any Union official aboutthe Company s economic statusGalassi participated in the 1982 contract negotiations for the Union Galassi claimed that the Union had acknowledged that the Company s books showed a lossGalassi subsequently participated in laying off employees He related inter alia, othereconomy measures which were implemented by the EmployerI credit the testimony of De Santis recited above Histestimony is in essential part undisputedHe impressedme was a reliable and trustworthy witness On the otherhand the testimony of Snow and Galassi was vague incomplete general and at times unclear I do not findSnow and Galassi on this record to be reliable witnessesDiscussionInConnecticut Light & Power Co271NLRB 766(1984) the Board concludedthat Section 8(d) of the Act protects a party to acollective bargaining agreement from incurring abargaining obligation on proposing a midterm contractmodification when the contract does not contam any reopener language Thusthe Respondents did not violate the Act when they refused theUnion s request to bargain over a proposal theymade during the contract termThe Board explained[N]othing in this section suggests a partymaking amidterm proposal should be treated differently froma partyreceivingsuch a proposal As the recipient ofa midterm proposal clearly has no duty to discussor agree to itthe party proposing a midtermmodification does not incur a bargaining obligationby tendering its proposalAnd laterinHerman Bros273 NLRB 124 (1984) theBoard heldFor the reasons stated in our recent decision inConnecticut Light&Power[supra]we adopt thejudge s finding that [the union]did not tacitly agreeto reopen the contract thereby incurring a bargainmg obligation simply by agreeing to discuss the Respondent s proposed midterm wage modificationsand offering its own counterproposalsIn the instant case the Employer notified the Unionthat it could not implement the wage increase scheduled in our contracteffective August 15 1984TheEmployer requested the Union to meet The Union latermet with the Employer listened to the Employers request for future concessionsdidn t see any chance ofthat passingand agreed to take back to the membership the Company s proposal that the Union waive orfreeze the scheduled wage increase The membershipoverwhelmingly rejected this request The Union so advised the Employer and made clear thatIf the Company fails to implement the increase byAugust 29 the Union will file a class action gnevanceas well as an unfair labor practice chargeThe scheduled wage increase was not implementedUnder the circumstances the Employers midterm unilateralmodification of this scheduled vage increase was inderogation of the bargaining obligation under Section8(a)(5) and Section 8(d) of the Act Here asinHerman 131Bros.supra, the Union "'did not tacitly agree to reopenthe contract, thereby incurring a` bargaining obligation,simply by agreeing to discuss,the Respondent's- proposedmidterm wage modifications . ,. .."3CONCLUSIONS OF LAW1.The Company is an employer engaged in commerceas alleged.2.The Union is a labor organization as alleged.3.The Company violated Section 8(a)(5) and (1) of'theAct by failing and refusing to pay a wage increase pro-vided for in the collective=bargaining agreement of theparties.4.The unfair labor practices found above affect com-merce as alleged.REMEDYTo remedy the unfair laborpractices found above, Re-spondent Employer will be directed to cease and desistfrom engaging in such unlawful conduct or like and re-lated conduct and to post the attached notice. Affirma-tively, the Employer will be, directed to implement andput into effect the hourly wage increase as provided inthe current contract of the parties and to make wholethe unit employees for all losses sustained as a result ofits failure to comply with this contractual provision, to-gether with interest, as provided inFlorida Steel Corp:,231 NLRB 651 (1977). The Employer will also preserveand make available to the Board, on request, all payrollrecords and reports, and all other records, necessary anduseful to determine the amounts of backpay due andcompliance with this decision..On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed4ORDERThe Respondent, A & W Foods, Inc., Cleveland,Ohio, its officers, agents, ,successors,and assigns, shall1.Cease and desist from(a)Failing and refusing to bargain in good faith withtheUnion, Local 880, United Food And CommercialWorkersInternationalUnion, AFL-CIO, the exclusivebargaining representative of its employees in the appro-priate unit described below, by failing and refusing to'pay a wage increase as provided in the collective bar-gaining agreementof the, parties. The appropriateunit is:All employees in the plants of the Employer located3Respondent asserts as justification its poor economic situation Theabove authorities make it clear that the economic position of a party willnot privilege such a midterm modification In any event,the general,vague, and unsubstantiated testimony of Snow and Galassi falls far shortof providing a sufficient basis to privilege this specific midterm modifica-tion of a scheduled wage'increase-* If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings, conclusions,and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.cal 'employees, professional: employees, guards andsupervisors as defined in the Act.(b) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of- therights guaranteed them by Section 7 of the Act.2.Take ' the following affirmative action necessary to,effectuate the policies of the'Act.(a) Implement and put into effect the' hourly wage in-crease asprovided in the current contract of the parties.(b)Make whole the unit employees for all losses sus-tained by its failure to comply with this contractual pro-vision, together with interest, as provided in this Deci-sion:(c)Preserve and, on request, make available to theBoard.or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order. ' , -(d) Post at its facility in Cleveland, Ohio, copies of theattached noticemarked "Appendix."5 Copies of saidnotice, ,on forms provided by the Regional Director forRegion 8,, after being signed by the Respondent's author-ized representative, shall be posted by the Respondentimmediately upon receipt and maintained for 60 consecu-tivedays in conspicuous, places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent'to ensurethat said notices are not altered, defaced, or covered byany other material.(e)Notify the Regional Director in writing within 20days from the date of this Decision, what steps Respond-ent has taken to comply.If this Order is enforced by a Judgment of a United States Court ofAppeals, the wordsin the notice reading"Posted by Order of the Na-tionalLaborRelations Board" shall read "Posted Pursuantto a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor RelationsBoard."APPENDIX"NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agencyof the United States Government'WE WILLNOT fail and refuse to bargain in good faithwith the Union,Local 880,United Food and Commer-cialWorkers,International,Union,AFL-CIO,the exclu-sive bargaining representative of our employees in thefollowing appropriate unit, by failing and refusing 'to paya wage increase as provided in the collective-bargainingagreement of the parties.The appropriate unit is:All employees in the plants of the Employer locatedin the jurisdiction of the Union, excluding all' cleri-the Act.-, 132DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOTin any like or related manner Interferethe Union andmake whole our unit employees for allwith restrain or coerce you in the exerciseof yourlosses sustained as a result of our failure to comply withrights guaranteedby Section 7 of the National LaborRethis contractual provision together with interestlations ActWE WILL implement and put into effect thehourlyA & W FooDs INCwage increase as provided in our current contract with